Citation Nr: 0822795	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  06-16 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased (compensable) rating from an 
original grant of service connection for tinea pedis. 

2.  Entitlement to an increased (compensable) rating from an 
original grant of service connection for onychomycosis of the 
toes.

3.  Entitlement to an increased (compensable) rating from an 
original grant of service connection for tinea unguium of the 
hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1946 to August 
1949.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The combination of service-connected tinea pedis, 
onychomycosis and tinea unguium do not: involve at least 5 
percent of the entire body, or 5 percent of exposed areas; 
involve an area of 144 square inches or 929 square 
centimeters or greater; require treatment such as therapeutic 
doses of corticosteroids or other immunosuppressive drugs; 
result in scarring that is unstable is tender or painful on 
examination or objective demonstration; or result in any 
limitation of any body part affected.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7806, 7813 (2007).

2.  The criteria for an initial compensable evaluation for 
onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7806, 7813 (2007).

3.  The criteria for an initial compensable evaluation for 
tinea unguium have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7806, 7813 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in May 2005 and March 2006.  Those letters notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The veteran has asserted that many times over the years his 
disorders have affected his lifestyle.  He is currently 80 
years of age.  On his application for benefits, he reported 
last being employed in 1995 but, at his June 2005 
examination, he reported having retired from the workforce in 
1999.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

Complete service treatment records have not been located as 
the veteran's records were fire related.  The Board observes 
that, where records are unavailable, "VA has no duty to seek 
to obtain that which does not exist."  Counts v. Brown, 6 
Vet. App. 473, 477 (1994).  However, where relevant records 
were destroyed in a fire at NPRC, the Board has a heightened 
duty to explain its findings and conclusions and to consider 
the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)

Factual Background

Service treatment records reflect the veteran received 
fungicidal ointment treatment for approximately four months 
for dermatitis in 1949 while he was assigned duty in the 
Panama Canal zone.  Examination of his skin and nails on 
separation in August 1949 failed to reveal any pertinent 
abnormality.  

Pursuant to the veteran's March 2005 original claims for 
service connection, the veteran was afforded a VA examination 
in June 2005 by a VA physician.  The veteran reported having 
developed fungal infections while conducting field repairs in 
the jungle.  He indicated that the skin disorders had gotten 
worse over the years and even were painful.  During the 12 
months prior to the examination, he was not treated by any 
pills.  He claimed that he used a spray once a week and a 
cream once a day.  He reported being followed by a podiatrist 
who trimmed his nails.  On physical examination, all the toes 
were mycotic with subungual debris with hypertrophy of the 
nails and yellowish discoloration.  Yellowish discoloration 
with hypertrophy of the nails was noted on the right and left 
hand.  There was no active bacterial infection or 
inflammation of the nails of the feet or hands.  There was 
some maceration of skin noted between the toes with skin 
peeling.  Otherwise, there was no acute erythematous 
dermatitis between the toenails that is in the 
webspaces/interdigital spaces.  All nail infection plus 
fungal infection between the toenails, all put together is 
less than .5 percent body surface area.  It is all in the 
covered parts of the body and does not warrant any diagnostic 
workup or colored photographs.  No functional limitation 
associated with the claimed disorders was documented.  
Impression was tinea pedis, stable and onychomycosis of all 
the toenails of the feet plus tinea unguium of the right 
first to third fingers and left first finger.  

Beginning in February 2005, the veteran was seen by a 
podiatrist, F.L., D.P.M., for treatment of onychomycosis of 
the toenails.  The toenails were debrided, and the veteran 
was referred to VA for further treatment of his deformed 
nails.  He continued to be seen by the podiatrist.  In the 
records dated through May 2006, the physician indicated that 
the veteran was not yet on medications.  

Records from B.W.H., M.D. were to the effect that in April 
and June 2006 he treated the veteran for dyshidrotic eczema, 
contact dermatitis, and onychomycosis.

July 2005 VA outpatient treatment records are essentially 
cumulative, noting fingernails disorders and no obvious skin 
lesions or eruption.

On his application for benefits, the veteran reported the 
physical appearance of his service connected disorders has 
interfered with his enjoying public pools.  On his 
substantive appeal, he reported that when he was employed his 
disability affected his ability to perform his job as a 
mechanic.  However, as noted above, the veteran retired from 
employment prior to making application for VA benefits.  A 
lay statement dated in April 2006 generally asserted that the 
veteran's lifestyle had been adversely influenced by his 
service connected disabilities.  The Board additionally 
observes that the veteran has been separately assigned a 10 
percent disability evaluation for multiple, noncompensable 
service-connected disabilities.  

Analysis

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran's disorders are evaluated according to the 
following criteria:

781
3
Dermatophytosis (ringworm: of body, tinea corporis; of 
head, tinea capitis; of feet, tinea pedis; of beard 
area, tinea barbae; of nails, tinea unguium; of 
inguinal area (jock itch), tinea cruris): 
 
 
Rate as disfigurement of the head, face, or neck (DC 
7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or 
dermatitis (DC 7806), depending upon the predominant 
disability. 

38 C.F.R. § 4.118, Diagnostic Codes 7813 (2007).

7801
Scars, other than head, face, or neck, that are 
deep or that cause limited motion: 
Rating
 
Area or areas exceeding 144 square inches (929 
sq.cm.).
40
 
Area or areas exceeding 72 square inches (465 
sq. cm.).
30
 
Area or areas exceeding 12 square inches (77 
sq. cm.).
20
 
Area or areas exceeding 6 square inches (39 sq. 
cm.).
10
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with Sec. 4.25 of this part. 
Note (2): A deep scar is one associated with underlying soft 
tissue damage. 
38 C.F.R. § 4.118, Diagnostic Codes 7801 (2007).

780
2
Scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion:
Rating
 
Area or areas of 144 square inches (929 sq. cm.) 
or greater
10
 
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with Sec. 4.25 of this part.
 
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.
38 C.F.R. § 4.118, Diagnostic Codes 7802(2007).

780
3
Scars, superficial, unstable
1
0
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar.
 
 
Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.
 
38 C.F.R. § 4.118, Diagnostic Codes 7803 (2007).

780
4
Scars, superficial, painful on examination
1
0
 
Note (1): A superficial scar is one not associated 
with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation will 
be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation. (See Sec. 4.68 of this part on 
the amputation rule.) 
 
38 C.F.R. § 4.118, Diagnostic Codes 7804 (2007).

780
5
Scars, other; 
 
Rate on limitation of function of affected part.
38 C.F.R. § 4.118, Diagnostic Codes 7805 (2007).

780
6
Dermatitis or eczema.
Ratin
g
 
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more 
than topical therapy required during the past 12-
month period 
0
 
Or rate as disfigurement of the head, face, or neck 
(DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability. 

38 C.F.R. § 4.118, Diagnostic Codes 7806 (2007).

Initially, the Board observes that the veteran's 
representative has suggested that the criteria for 
disfigurement or scars should be applied.  The VA examiner 
who conducted the June 2005 examination indicated that the 
veteran's service connected disorders were located in areas 
that are not ordinarily exposed.  The service connected 
disorders are not located head , face or neck.  Insofar as 
the criteria for disfigurement pertain to disorders that are 
located on the face, neck and head, the criteria for 
disfigurement are not for application.  

The criteria for evaluating scars are likewise not for 
application.  As noted above, there is a complete absence of 
any competent or objective medical evidence on file which 
shows that the veteran's tinea pedis, tinea unguium or 
onychomycosis results in a scar that is deep, unstable, 
painful, that they cause loss of covering repeatedly, cover 
an area of 144 square inches or greater, or adversely affects 
any function.

As noted above, the veteran's total service-connected skin 
condition covers much less than 5 percent of his total body 
surface.  Given that the service connected disorders have 
been characterized as located in covered areas of the body, 
the Board also concludes that an area approaching 5 percent 
of exposed areas is not approximated.  Although he requires 
topical medication to treat the disorders, he has not 
required intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs to treatment 
the disorders.  Therefore, a compensable rating under these 
Diagnostic Codes is not warranted.

As the noncompensable rating represented the greatest degree 
of impairment shown from the effective date of the grant of 
service connection on March 18, 2005 to the present, there is 
no basis for staged rating pursuant to Fenderson.

Aside from the claims presently before the Board, the veteran 
has been determined to be suffering from two or more separate 
permanent service-connected disabilities of such character to 
clearly interfere with normal employability, even though none 
of the disabilities may be of compensable degree under VA's 
schedule for rating disabilities.  Thus, he has already been 
assigned a separate 10 percent evaluation that contemplates 
the lifestyle consequences of his service connected 
disabilities pursuant to 38 C.F.R. § 3.324 (2007).  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

There is no competent evidence of record which indicates that 
the veteran's disorders have caused marked interference with 
employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to an initial compensable evaluation for tinea 
pedis is denied. 

Entitlement to an initial compensable evaluation for 
onychomycosis is denied.

Entitlement to an initial compensable evaluation for tinea 
unguium is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


